IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

REYNALDO PRIETO,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1180

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed October 1, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Reynaldo Prieto, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is granted. The Florida Commission on

Offender Review correctly concedes that its records improperly reflect a conviction

which had been vacated in 2006 for use of a firearm while engaged in a criminal

offense. The February 13, 2014, order of the circuit court is hereby quashed and the

cause is remanded for further proceedings.

WOLF, BENTON, and MAKAR, JJ., CONCUR.